Nationwide Life Insurance Company: ·Nationwide Variable Account – 12 Prospectus supplement dated January 24, 2011 to prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. The "Recurring Contract Expenses" table in your prospectus is amended to read as follows: Recurring Contract Expenses Maximum Annual Contract Maintenance Charge $501 Annual Loan Interest Charge 2.25%2 Variable Account Annual Expenses (assessed as an annualized percentage of Daily Net Assets) Mortality and Expense Risk Charge 1.05% Administrative Charge 0.20% Variable Account Charge 1.25% Death Benefit Options (eligible applicants may purchase one as a replacement for the standard death benefit) Five-Year Enhanced Death Benefit Option Total Variable Account Charges (including this option only) 0.05% 1.30% One-Year Enhanced Death Benefit Option Total Variable Account Charges (including this option only) 0.15% 1.40% One-Month Enhanced Death Benefit Option Total Variable Account Charges (including this option only) 0.30% 1.55% Combination Enhanced Death Benefit Option Total Variable Account Charges (including this option only) 0.40%3 1.65% Spousal Protection Annuity Option Total Variable Account Charges (including this option only) 0.10% 1.35% Beneficiary Protector II Option Total Variable Account Charges (including this option only) In addition to the charge assessed to Variable Account allocations, allocations made to the Fixed Account or to the Guaranteed Term Options will be assessed a fee of 0.35%. 0.35% 1.60% Extra Value Options (eligible applicants may purchase one) 3% Extra Value Option Total Variable Account Charges (including this option only) In addition to the charge assessed to Variable Account allocations, allocations made to the Fixed Account and the Guaranteed Term Options for the first 8 Contract Years will be assessed a fee of 0.50% by decreasing the interest we credit to amounts allocated to the Fixed Account or the Guaranteed Term Options. 0.50%4 1.75% 4% Extra Value Option Total Variable Account Charges (including this option only) In addition to the charge assessed to Variable Account allocations, allocations made to the Fixed Account and the Guaranteed Term Options for the first 8 Contract Years will be assessed a fee of 0.60% by decreasing the interest we credit to amounts allocated to the Fixed Account or the Guaranteed Term Options. 0.60%5 1.85% (continued on next page) 1 Recurring Contract Expenses (continued) Capital Preservation Plus Lifetime Income Option Total Variable Account Charges (including this option only) In addition to the charge assessed to Variable Account allocations, allocations made to the Guaranteed Term Options or Target Term Options will be assessed a fee of no more than 1.00% by decreasing the interest credited to amounts allocated to the Guaranteed Term Options/Target Term Options. 1.00%6 2.25% Capital Preservation Plus Option (no longer available for purchase) Total Variable Account Charges (including this option only) In addition to the charge assessed to Variable Account allocations, allocations made to the Guaranteed Term Options or Target Term Options will be assessed a fee of 0.50%by decreasing the interest credited to amounts allocated to theGuaranteed Term Options/Target Term Options. 0.50% 1.75% Additional Optional Riders with charges assessed annually as a percentage of Current Income Benefit Base7 Lifetime Income Options (an applicant may purchase one): 5% Lifetime Income Option (no longer available) 1.00%8 7% Lifetime Income Option (only available in New York) 1.00%9 10% Lifetime Income Option 1.20% Spousal Continuation Benefit (an applicant may purchase one only if the corresponding Lifetime Income Option is elected): 5% Spousal Continuation Benefit (no longer available) 0.15% 7% Spousal Continuation Benefit (only available in New York) 0.15% 10% Spousal Continuation Benefit (not available in New York) 0.30%10 1 The Contract Maintenance Charge is deducted annually from all contracts containing less than $50,000 on each contract anniversary.This charge is permanently waived for any contract valued at $50,000 or more on any contract anniversary.If assessed, the Contract Maintenance Charge is deducted proportionately from each sub-account, the fixed account, and the Guaranteed Term Options based on the value in each option as compared to the total contract value. 2 The loan interest rate is determined, based on market conditions, at the time of loan application or issuance.The loan balance in the collateral fixed account is credited with interest at 2.25% less than the loan interest rate.Thus, the net loan interest charge is an annual rate of 2.25%, which is applied against the outstanding loan balance. 3 The Combination Enhanced Death Benefit Option is only available for contracts with annuitants age 80 or younger at the time of application. 4 Nationwide will discontinue deducting the charge associated with the 3% Extra Value Option 8 years from the date the contract was issued. 5 Nationwide will discontinue deducting the charge associated with the 4% Extra Value Option 8 years from the date the contract was issued. 6 For contracts issued on or after September 15, 2008 or the date of state approval (whichever is later): the current variable account charge associated with the Capital Preservation Plus Lifetime Income Option is equal to an annualized rate of 0.75% of the Daily Net Assets of the variable account and the Guaranteed Term Option/Target Term Option charge is equal to a reduction in crediting rates of 0.75%. For contracts issued before September 15, 2008 or the date of state approval (whichever is later): the current variable account charge associated with the Capital Preservation Plus Lifetime Income Option is equal to an annualized rate of 0.60% of the Daily Net Assets of the variable account and the Guaranteed Term Option/Target Term Option charge is equal to a reduction in crediting rates of 0.60%. 7 For information about how the Current Income Benefit Base is calculated see “Determination of the Income Benefit Base Prior to the First Surrender” later in this prospectus. 8 Currently, the charge associated with the 5% Lifetime Income Option is equal to 0.85% of the Current Income Benefit Base. 9 Currently, the charge associated with the 7% Lifetime Income Option is equal to 0.95% of the Current Income Benefit Base. 10 The 10% Spousal Continuation Benefit is only available for election if the 10% Lifetime Income Option is elected.Currently, the charge associated with the 10% Spousal Continuation Benefit is 0.20% of the Current Income Benefit Base. 2 2. The "Summary of Maximum Contract Expenses" table in your prospectus is amended to read as follows: Summary of Maximum Contract Expenses Mortality and Expense Risk Charge (applicable to all contracts) 1.05% Administrative Charge (applicable to all contracts) 0.20% Variable Account Charge (applicable to all contracts) 1.25% Combination Enhanced Death Benefit Option 0.40% Spousal Protection Annuity Option 0.10% Beneficiary Protector II Option 0.35% 4% Extra Value Option 0.60% 10% Lifetime Income Option 1.20% 10% Spousal Continuation Benefit 0.30% Maximum Possible Total Variable Account Charges 4.20% 3. The "Example" table in your prospectus is amended to read as follows: Example This Example is intended to help contract owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, Variable Account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes which, if reflected, would result in higher expenses. The Example assumes: · a $10,000 investment in the contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · Contingent Deferred Sales Charges; · A $50 Contract Maintenance Charge expressed as a percentage of the average contract account size; and · the total Variable Account charges associated with the most expensive combination of optional benefits (4.20%). For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. If you surrender your contract at the end of the applicable time period If you annuitize your contract at the end of the applicable time period If you do not surrender your contract 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1.45%) $1,366 $2,539 $3,586 $6,050 * $1,909 $3,136 $6,050 $646 $1,909 $3,136 $6,050 Minimum Total Underlying Mutual Fund Operating Expenses (0.51%) $1,267 $2,263 $3,160 $5,356 * $1,633 $2,710 $5,356 $547 $1,633 $2,710 $5,356 *The contracts sold under this prospectus do not permit annuitization during the first two Contract Years. 4. The "Variable Account Charge" subsection of the "Charges and Expenses" section is replaced with the following: Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge from the Variable Account.This amount is computed on a daily basis and is equal to an annualized rate of 1.05% of the Daily Net Assets of the Variable Account.This fee compensates Nationwide for providing the insurance benefits under the contract, including the contract's standard death benefit that provides a guaranteed death benefit to the beneficiary(ies) even if the market declines.It also compensates Nationwide for assuming the risk that Annuitants will live longer than assumed.The Mortality and Expense Risk Charge also compensates Nationwide for guaranteeing that charges will not increase regardless of actual expenses.If the Mortality and Expense Risk Charge is insufficient to cover actual expenses, the loss is borne by Nationwide.Nationwide may realize a profit from this charge. Administrative Charge Nationwide deducts an Administrative Charge from the Variable Account.This amount is computed on a daily basis and is equal to an annualized rate of 0.20% of the Daily Net Assets of the Variable Account.This fee reimburses Nationwide for administrative 3 costs it incurs resulting from providing contract benefits, including preparation of the contract and prospectus, confirmation statements, annual account statements and annual reports, legal and accounting fees as well as various related expenses.Nationwide may realize a profit from this charge. 5. The "Charges and Expenses" section of the "Synopsis of the Contracts" provision is amended to add the following new subsections: 10%
